Title: To Thomas Jefferson from Thomas Appleton, 10 June 1807
From: Appleton, Thomas
To: Jefferson, Thomas


                        
                            Sir
                            
                            Leghorn 10. June 1807
                        
                        By the Ship Jane Captn. McCarthy, which sail’d from hence on the 20. of march for Baltimore, I sent to the
                            care of mr Christie collector for that port, three hundred & fifty bottles of Montepulciano wine, to be by him convey’d
                            to you. I hope it has been found excellent of its kind, as the last vintage in that part of Tuscany was uncommonly good;
                            and it was shipp’d for America at a Season, when it could neither suffer from the heat or the cold.—
                  By the account current which was enclos’d in my letter of that date, you will observe, Sir, that there was a balance due you of 24. Doll. & 50. Cts. for this amount I have thought it would be agreeable to invest in the best liquerers of Italy, which I have accordingly done in purchasing 50 bottles which were Sent by the Ship two friends, Capt. Williams for Baltimore, and to the care of mr Christie. they consist of the following
                  
                     
                        
                           
                           
                           
                           pavolis
                           
                        
                        
                           10
                           bottles of
                           Mente pesseritide
                           
                           @ 4.
                           —40
                           
                        
                        
                           10.
                           do.
                           Canella
                           @ 4.
                           —40
                           
                        
                        
                           10.
                           do.
                           Caffé
                           @ 4.
                           —40
                           
                        
                        
                           10.
                           do.
                           Latte di Vecchia
                           @ 4.
                           —40
                           
                        
                        
                           10.
                           do.
                           Cedrate
                           @ 4.
                           —40
                           
                        
                        
                           8.
                           do.
                           d’Alkermes
                           @5.
                           
                              —40
                           
                           
                        
                        
                           
                           
                           
                           
                           
                              240
                           
                           Pavolis
                        
                     
                  
                        
                        I am told by judges of Liqueurs that they are exceedingly fine, and which I believe on trial will prove so.—I
                            had written the substance of the foregoing and which was to have accompanied the liqueurs, but the Captain disappointed
                            me, in not Calling for the letter.—
                        I have ever consider’d it as an indirect, but perhaps not less important part of the duty of Consuls, to
                            encourage by all proper means, the introduction into the U:States of useful artists; especially when they combine with
                            their profession, a reputation of irreproachable morality. I have reason then to beleive, that in the two young men who
                            are now bound to New York (in the Brig Neptune, Capt. Nye Edwards,) are, in an uncommon manner united these qualities.—their art is that of engraving on all sorts of metals; and in this they equal the first artists of
                            Italy.—indeed, I have not seen any thing superior to a great variety of seals, executed by them; and the emblematical Seal
                            of Silence on the present letter, is a Specimen of their talent on steel.—They excel in all branches of engraving, and
                            would be particularly useful if Government should have occasion for Stamps for the coining of money.—I have induced Capt:
                            Edwards to take them to New York for the inconsiterable sum of twenty Dollars each; for they are rich in every thing but
                            money: I doubt not, however, that in the course of a few months, even this want will be Supplied, if uncommon merit in
                            their profession, with industry and Sobriety, lead to pecuniary ease and contentment. They are hungarians by birth, the
                            one is Call’d Francis Wittenburg—and the other Moris First.—I have recommended them to my friend Mr. Gurdon Mumford of
                            New York, who will always be able to give any information of them, should you have occasion at any time for their
                            Services.—Pardon me, Sir, if I have taken too much of your time on this Subject, but as I Know the distinguish’d manner in
                            which you encourage all persons of merit in their profession, I have Ventur’d to make you acquainted with the rare talents
                            of these deserving young men.—
                  Accept, Sir, the assurance of the high respect with which I am Your Obedient Servant
                        
                            Th: Appleton
                            
                        
                    